UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A AMENDMENT NO. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-25259 Bottomline Technologies (de), Inc. (Exact name of registrant as specified in its charter) Delaware 02-0433294 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 325 Corporate Drive Portsmouth, New Hampshire 03801-6808 (Address of principal executive offices) (Zip Code) (603) 436-0700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): LargeAcceleratedFiler ¨ AcceleratedFiler x Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the registrant’s common stock as of April 30, 2010 was 27,295,937. 1 Explanatory Note The Company is filing this Amendment No. 1 (the "Form 10-Q/A") to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 (the "Form 10-Q"), filed with the Securities and Exchange Commission ("SEC") on May 7, 2010 for the sole purpose of furnishing the Interactive Data File as Exhibit 101. The Interactive Data File was inadvertently omitted from the Form 10-Q as originally filed due to unanticipated technical difficulties. The Form 10-Q/A continues to speak as of the date of the Form 10-Q, and the Company has not updated the disclosures contained therein to reflect any events that occurred at a later date. INDEX Page No. PART I. FINANCIAL INFORMATION Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of March 31, 2010 and June30, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 4 Unaudited Condensed Consolidated Statements of Operations for the nine months ended March 31, 2010 and 2009 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2010 and 2009 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures about Market Risk 27 Item4. Controls and Procedures 27 PART II. OTHER INFORMATION Item1. Legal Proceedings 27 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item6. Exhibits 35 SIGNATURE 36 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements Bottomline Technologies (de), Inc. Unaudited Condensed Consolidated Balance Sheets (in thousands) March 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Marketable securities 55 48 Accounts receivable, net of allowance for doubtful accounts of$498 at March 31, 2010 and $645 at June30, 2009 Other current assets 9,491 5,531 Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets 2,146 4,504 Total assets $
